Citation Nr: 1213285	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  04-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to October 5, 2011, and in excess of 70 percent disabling, for the period beginning October 5, 2011, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the proceeding is of record.  This case was previously before the Board in November 2010 and September 2011 when it was remanded for further development.  

In a January 2012 rating decision, the RO increased the rating for the service-connected PTSD from 30 percent disabling to 70 percent disabling, effective from October 5, 2011.  Because the increase in the evaluation of the Veteran's PTSD disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to special monthly compensation based upon the need for aid and attendance and a request to reopen a claim associated with ischemic heart disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are]referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the further delay, this claim must be remanded again for additional development to ensure an accurate and complete record on appellate review.  The Veteran's accredited service representative in a March 2012 brief, in essence, asserted that an additional evaluation was required to reconcile evidence indicating a total occupational impairment due to the service-connected PTSD.

The Board that pursuant to the Board's September 2011 remand, the Veteran was afforded a VA medical examination in October 2011.  The examiner noted that "[t]he Veteran was treated for PTSD at the [Tuscaloosa VA Medical Center (VAMC)] from the time of the [June 2008] review exam until [May 2011] when he transferred his care to the Guntersville [Community-Based Outpatient Clinic (CBOC)]."  The examiner continued to report that the Veteran's most recent psychiatric appointment was in September 2011 and revealed the Veteran to be stable, diagnosed with moderate PTSD, and assigned a global assessment of functioning (GAF) score of 50.  The Veteran's employment history and reports as to employability were noted without additional comment.  No opinion was provided as to the date of any demonstrated increase in the severity of PTSD was provided and the examiner did not address the significance, if any, of the previously assigned GAF scores of record.

It is significant to note that the Veteran has asserted that the GAF score of 71 provided by the January 2002 examiner painted an inaccurate picture with regard to the severity of his PTSD.  The treatment records and examinations subsequent to that report include reports with lower GAF scores.  In fact, an April 2008 VA examiner noted the GAF score of 71 was an anomaly in that after 2002 the highest GAF score assigned the Veteran was a 48, and after 2005 no GAF score higher than 42 was assigned.  Upon VA examination in June 2008 a GAF of 50 was assigned.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, additional development is required to clarify the Veteran's occupational impairment and functioning ability over the course of this appeal.

The Board also notes that a review of the claims file does not reveal that any VA treatment records dated subsequent to April 2011 have been associated with the claims file, including those dated in September 2011 and referenced by the VA examiner in October 2011.  Nor is that any indication treatment records from the Guntersville CBOC have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA clinical records pertaining to treatment for the Veteran's service-connected PTSD since April 2011, including those from the Guntersville CBOC and Tuscaloosa VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since April 2011, including all records regarding the Veteran from the Guntersville CBOC and Tuscaloosa VAMC.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran's claims file should be reviewed by the October 2011 VA examiner, or other appropriate examiner if necessary, for clarification of the provided opinion as to occupational impairment and functioning ability over the course of this appeal.  All indicated examinations or tests should be performed.  The examiner should report all pertinent findings and should set forth a complete rationale for all findings and conclusions.

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


